PER CURIAM:
On October 28, 1983, claimant was driving south on Interstate 79 near milepost 61, when he encountered a “break” in the pavement. This “break” was a difference in pavement elevation where a resurfacing project was occurring. As a result, claimant’s vehicle, a 1978 Volkswagen Rabbit, suffered a broken front spring, shock absorber, and constant velocity joint. The damage was repaired at a cost of *147$352.92. Claimant testified that the incident occurred at approximately 7:00 p.m. and that it was dark. He stated that he only remembered a flashing sign at the construction site, but that there may have been others.
John Campbell, maintenance crew supervisor for the project in question, testified that this work was begun on October 26 or 27, 1983. He stated that no more than two inches of roadway surface was removed at that time. Mr. Campbell also testified that there were two portable flashing arrows, one stationary flashing arrow, and approximately 10 signs erected near the construction site.
The evidence as presented indicates that claimant’s automobile was damaged in an area of construction. Mr. Campbell’s testimony indicated that this construction area was properly marked. The Court can only conclude that claimant’s failure to observe the warning signs was the proximate cause of the damages suffered. The claim must, therefore, be denied.
Claim disallowed.